                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

Case No.        EDCV 19-1928-AG (KS)                                                  Date: January 27, 2020
Title        Billy Paul Birdwell v. C. Clarizio et al




Present: The Honorable:            Karen L. Stevenson, United States Magistrate Judge


                    Gay Roberson
                    Deputy Clerk                                         Court Reporter / Recorder

          Attorneys Present for Plaintiffs:                         Attorneys Present for Defendants:


Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

       On October 8, 2019, Plaintiff, a California state prisoner who is proceeding pro se
and in forma pauperis, filed a civil rights complaint (“Complaint”). (Dkt. No. 1.) On
November 8, 2019, the Court dismissed the Complaint with leave to amend. (Dkt. No. 5.)
On December 11, 2019, Plaintiff filed a First Amended Complaint (the “FAC”). (Dkt. No.
10.) On December 20, 2019, the Court dismissed the FAC for failure to state a claim upon
which relief could be granted and ordered Plaintiff to file either a Second Amended
Complaint or a Notice of Voluntary Dismissal within 21 days, i.e., no later than January
10, 2020. (Dkt. No. 12.) Two weeks have now passed since Plaintiff’s Second Amended
Complaint was due, and Plaintiff has not filed either a Second Amended Complaint or a
Notice of Voluntary Dismissal, nor has he otherwise communicated with this Court about
his case.1

       Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, an action may be
subject to involuntary dismissal if a plaintiff “fails to prosecute or to comply with these
rules or a court order.” Accordingly, the Court could properly recommend dismissal of the
action for Plaintiff’s failure to timely comply with the Court’s prior orders.


1
         Petitioner appealed the Court’s December 20, 2019 Order to the Ninth Circuit (Dkt. No. 13), but he did not
request (or receive) a stay of this action or an extension of his deadline for filing the SAC. Additionally, on January
24, 2020, the Ninth Circuit held that it lacked jurisdiction to consider Plaintiff’s appeal because the order being
challenged was not final or appealable. (Dkt. No. 15.)


CV-90 (03/15)                                  Civil Minutes – General                                     Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        EDCV 19-1928-AG (KS)                                     Date: January 27, 2020
Title      Billy Paul Birdwell v. C. Clarizio et al


       However, in the interests of justice, Plaintiff is ORDERED TO SHOW CAUSE
on or before February 18, 2020, why the Court should not recommend that this action be
dismissed for failure to prosecute. Plaintiff may discharge this Order by filing: (1) a
request for an extension of time to file a Second Amended Complaint and a declaration
signed under penalty of perjury, explaining why he failed to comply with the Court’s prior
orders; or (2) a Second Amended Complaint correcting the deficiencies identified in the
Court’s December 20, 2019 Order. Alternatively, if Plaintiff does not wish to pursue this
action, he may dismiss the action without prejudice by filing a signed document entitled
“Notice Of Voluntary Dismissal” pursuant to Rule 41(a).

      Plaintiff is advised that the failure to respond to this order will result in a
recommendation of dismissal pursuant to Rule 41(b) of the Federal Rules of Civil
Procedure.

       The Clerk is directed to send Plaintiff a copy of the Court’s December 20, 2019
Order (Dkt. No. 12).

        IT IS SO ORDERED.

                                                                                                 :
                                                                 Initials of Preparer   gr




CV-90 (03/15)                          Civil Minutes – General                               Page 2 of 2
